Warner, J.
This was an application to the presiding Judge of the Court below for a certiorari by the petitioner therein, alleging- that, on the trial before the Mayor and Council of the city of Americus, for a violation of an ordinance of said city, there was no evidence that the offence with which she was charged and found guilty, was committed within the cor*61porate limits of said city, so as to give to the said Mayor and Council jurisdiction to try and punish her .therefor. In our judgment, the petitioner made out aprima facie case in her petition for certiorari, which entitled her to have’ the alleged error corrected by the Superior Court, and the presiding Judge should have sanctioned the same, so as to enable her to have had the alleged error reviewed and corrected: See 3980 section of the Revised Code, and 3rd section of the 5th article of the Constitution of 1868. As to the right of the petitioner to except to the decision of the Judge refusing to sanction her application for certiorari, see 4192 section of the Code.
Let the judgment of the Court below be reversed.